Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 6, 1962, with notice of argument for the March 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 6, 1962, with notice of argument for the March 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.